Appeal by the defendant from a judgment of the Supreme Court, Queens County (Browne, J.), rendered May 2, 1986, convicting him of criminal *520possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
On this record, we agree with Criminal Term that exigent circumstances existed to justify the warrantless entry into the defendant’s apartment to effect his arrest (see, People v Gordon, 110 AD2d 778). Bracken, J. P., Kunzeman, Kooper and Spatt, JJ., concur.